UNITED STATES DIS'I`RICT COUR'I`
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISI{)N
CHRISTOPHER C()LVIN CASE NO. 2:17-CV-00692
VERSUS JUDGE ROBERT R. SUMMERHAYS

PERFORMANCE CON'I`RACTORS INC MAGISTRATE JUDGE KATHLEEN KAY

MEMORANDUM RULING
Before the Court in this suit alleging unlawful retaliation in violation of the Family and
Medical Leave Act (“FMLA”) is a motion for summary judgment filed by Defendant Performance
Contractors, Inc. (“Perforrnance”). [Doc. No. 17]. Pursuant to its motion, Performance seeks
dismissal of this suit With prejudice. Plaintiff Christopher Colvin (“Colvin”) opposes the motion,
and Performance has filed a reply thereto. [Doc. Nos. 29, 36]. For the reasons that follow, the
motion is GRANTED, and Plaintiff’s suit is DISMISSED WITH PREJUDICE.

I.
BACKGROUND

Christopher Colvin Was employed by Performance as a crane operator at its Sasol facility
in Lake Charles, Louisiana. At 5:23 a.m., on }anuary 23, 2017, Colvin called into Work and left a
voicemail stating he “Was not going to be able to make it into Work that day.” [Doc. No. l7-l at 1
2; Doc. No. 29-3 at 1[ 2]. Colvin gave no reason for his absence1 [Doc. No. 17-3 at 25]. Colvin and
his Wife then took Colvin’s step»daughter to South Arl<ansas Regional Health Center (“SARHC”)

in El Dorado, Arkansas (a facility Where his step-daughter had previously been treated for

 

1 At his deposition, Colvin testified he did not provide a reason for his absence on the voicemail, because
“it was personal” and something Performance Was not entitled to know. [Doc. No. 17-3 at 251

 

 

psychiatric issues) so that his step-daughter could speak to her counselor.2 [Doc. 29~3 at il 3].
According to Colvin, he and his family were initially told the counselor would be in the office
shortly. [Doc. No. 29-6 at il 28]. After several hours of Waiting, they were advised the counselor
would not make it into the facility that day. Id. at il 29. After scheduling an appointment for
Colvin’s stepdaughter on January 27, Colvin, his wife and stepdaughter returned home.3 [Doc. No.
17~3 at 49~50; Doc. No. 17-18]. That same day, Colvin’s supervisors, Scott Fairchild and Carl
l\/.[arino, made the decision to terminate Colvin’s employment due to Colvin’s absenteeism.4 {Doc.
Nos. 17-4, 17-5].

The following day Colvin reported to work, arrived at a Weekly safety meeting, and handed
his supervisor, Carl Marino, a document on SARHC letterhead, which Was signed by a person
identified as the SARHC receptionist [Doc. Nos. 17-3 at 28, 17-8]. The substance of the note
stated, “Christopher Colvin was seen on M date and left our office at igi§ time. if you have
any question please feel free to contact us at . . . .” [Doc. No. 17-8]. After the meeting, Marino
asked Colvin to go with him to the office. Marino then advised Colvin he was firing Colvin and
handed Colvin his termination papers. [Doc. No. 17-3 at 28-29]. The termination papers identify

Colvin as being fired for “Excessive Absences.” [Doc. No. 17-6]. On May 25, 2017, Colvin filed

 

2 Colvin testified on the evening of January 22, his wife discovered text messages on her daughter’s cellular
phone indicating her daughter was experiencing suicidal thoughts [Doc. No. 7~3 at 26].

3 Colvin’s step-daughter later cancelled the January 27 appointment, and rescheduled it for January 31. The
facility’s records reflect the appointment was “canceiled due to mom getting sick.” [Doc. No. 17-18
(emphasis omitted)j.

4 Less than two months prior, on Decernber 7, 2016, Colvin failed to report to work without prior approval.
[Doc. No. 17~3 at 19-22]. According to Colvin’s supervisors, “When a crane operator, such as Colvin, fails
to come to work, it substantially hinders Performance’s on-site productivity lt is very important that We
have crane operators upon whom we can depend.” [Doc. Nos. 17-4 at 11 8, 17-5 at 11 9}.

Page 2 of ll

 

this suit against Performance, alleging unlawful retaliation in violation of the FMLA. [Doc. No.

1].

II.
APPLlCABLE LAW

A. Sumnlary Judgment Standard

“A party may move for summary judgment, identifying each claim or defense-or the part
of each claim or defense-on which summary judgment is sought.” Fed. R. Civ. P. 56(a). “The
court shall grant summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Ia'. “A genuine issue of
material fact exists when the evidence is such that a reasonable jury could return a verdict for the
non-moving party.” Qualily Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728
(Sth Cir. 2010). As summarized by the Fifth Circuit:

When seeking summary judgment, the movant bears the initial responsibility of

demonstrating the absence of an issue of material fact with respect to those issues

on which the movant bears the burden of proof at trial. However, Where the

nonmovant bears the burden of proof at trial, the movant may merely point to an

absence of evidence, thus shifting to the non-movant the burden of demonstrating

by competent summary judgment proof that there is an issue of material fact

warranting trial.
Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (Sth Cir.l994) (internal citations omitted).

When reviewing evidence in connection with a motion for summary judgment, “the court
must disregard all evidence favorable to the moving party that the jury is not required to believe,
and should give credence to the evidence favoring the nonmoving party as Well as that evidence
supporting the moving party that is uncontradicted and unimpeached.” Roberts v. Cardz'nal Servs. ,
266 F.3d 368, 373 (5th Cir.Z()Ol); see also Feist v. Louisiana, Dept. ofJusl‘ice, Ojjfice ofth Atly.
Gen., 730 F.3d 45(), 452 (Sth Cir. 2013) (court must view all facts and evidence in the light most

favorable to the non-moving party). “Credibility determinations are not part of the summary
Page 3 of ll

 

 

judgment analysis.” Quorum Health Resources, L.L.C. v. Maverlck County Hosp. Dz`st., 308 F.3d
451, 458 (5th Cir. 2002). Rule 56 “mandates the entry of summary judgment . . . against a party
who fails to make a showing sufficient to establish the existence of an element essential to that
party’s case, and on which that party will bear the burden of proof.” Patrick v. Rz'dge, 394 F.3d
3ll, 315 (5th Cir. 2004) (alterations in original) (quoting Celotex v. Cotrett, 477 U.S. 317, 322
(1986)).

B. The Family and Medical Leave Act

The Family and Medical Leave Act of 1993 assures unpaid leave for family members who
must care for relatives with a “serious health condition.” 29 U.S.C. § 2612(a)(l)(C); Lublce v. City
of Arlz'ngton, 455 F.3d 489, 494 (5th Cir. 2006). Specifically, the Act requires a covered employer
to allow an eligible employee up to twelve weeks of unpaid leave “[i]n order to care for the spouse,
or a son, daughter, or parent, of the employee, if such spouse, son, daughter, or parent has a serious
health condition,”5 29 U.S.C. § 2612(a)(1)(C); see also 29 U.S.C. § 260l(b)(2); Elsensohn v. Sf.
Tammany Par. Sherz`]j“s Ojj‘ice, 530 F.3d 368, 372 (Sth Cir. 2008). The Act makes it unlawful for
an employer to discharge or retaliate against an employee for opposing the employer’s unlawful
FMLA practices 29 U.S.C. at 26l5(a)(2); see also Lanier v. Universily of Texas Southwestern
Mea'l'cal Center, 527 Fed.Apr. 312, 316 (Sth Cir. 2013).

As a general rule, in cases involving foreseeable absences the FMLA requires an employee
to provide the employer with at least thirty days of advance notice. 29 C.F.R. § 825.302(a);
Greenwell v. Slare Farm Mut. Auto. Ins. Co., 486 F.3d 840, 842 (5th Cir. 2007). For unforeseeable

absences, “an employee must provide notice to the employer as soon as practicable under the facts

 

5 The FMLA defines the term “son or daughter” to include a stepchild. 29 U.S.C. § 261 l(l2).
Page 4 of ll

 

 

 

and circumstances of the particular case.” 29 C.F.R. 825.303(a); See also Greenwell at 842. The
parties agree the leave at issue in this matter was “unforeseeable.” [Doc. No. 29 at 20, Doc. No.
36 at l3]. As to the required content of the notice when the need for leave is unforeseeable, the
regulations provide:

An employee shall provide sufficient information for an employer to reasonably

determine whether the FMLA may apply to the leave request Depending on the

situation, such information may include . . . whether the employee or the

employee’s family member is under the continuing care of a health care provider; .

. . or if the leave is for a family member that the condition renders the family

member unable to perform daily activities . . .; and the anticipated duration of the

absence, if known. When an employee seeks leave for the first time for a FMLA-

qualifying reason, the employee need not expressly assert rights under the FMLA

or even mention the FMLA . . . . Calling in “sick” without providing more

information will not be considered sujicieni notice to trigger an employer ’S

obligations under the Aci . . . .
ld. at § 825.303(b) (emphasis added). ln determining whether an employee provided adequate
notice to his employer of the need for FMLA leave, “[t]he critical question is whether the
information imparted to the employer is sufficient to reasonably apprise it of the employee’s
request to take time off for a serious health condition.” Greenwell v. Siaie Farm Mut. Auio. Ins.
Co., 486 F.3d 840, 842 (5th Cir. 2007) (quoting Sarrerfield v. Wal-Mari Siores, lnc., 135 F.3d 973,
977 (5th Cir. 1998)). “The employee must provide such information about [his] condition as Will
make it evident that the FMLA is implicated.” Towns v. Norrheasi Mississiopi Elec. Power Ass ’n,
478 Fed.Appx. 244, *2 (Sth Cir. 2012) (citing Saiierjield at 981).

Performance contends summary judgment in its favor is warranted, because: (l) Colvin
failed to provide adequate notice of his need for leave on January 23, 20l 7; (2) Colvin’s leave was
not for a “serious health condition,” as defined under the Act; and (3) Colvin cannot show he was

retaliated against for participating in an FMLA-protected activity Because the Court concludes

Colvin’s notice of the need for FMLA leave was inadequate as a matter of law to reasonably

Page 5 ofll

 

 

apprise Performance of his need to take time off for a serious health condition, the Court need not
address Performance’s second and third arguments

III.
ANALYSIS

Performance argues Colvin cannot establish a prima facie case of retaliation under the
FMLA because, inter olio, Colvin failed to provide adequate and sufficient notice of his need for
leave on January 23, 20 l7. [Doc. l7-2 at 10]. lt is undisputed that the only notice Colvin provided
was the voicemail placed on the day he was to report to work, and the only information he
conveyed was that he “was not going to be able to make it into work that day.” {Doc. No. 17-3 at
24-25]. According to Performance, this notice was “woefully short” of that required under the
FMLA, as “[t]here was no way Performance could ascertain from Colvin’s voicemail that FMLA
coverage might be an issue.” [Doc. No. 17-2 at 14].

Colvin responds that he has demonstrated the existence of a genuine issue of material fact
with regard to whether he provided adequate and sufficient notice of the need for FMLA leave. In
support of his position, Colvin argues: (l) he complied with Performance’s internal leave policy;
and (2) at a minimum, the notice provided by Colvin gave rise to an affirmative duty on the part
of Performance to inquire as to whether Colvin’s absence was due to an FMLA-qualifying reason,
With regard to Colvin’s first argument, Colvin contends his understanding of Performance’s leave
policy was that if an employee “was going to be out of work, he was directed to ‘call in’ to the
number provided on the Performance-issued call-out card and speak to Ms. Judy and/or leave a

message.” [Doc. No. 29 at 25]. Because Colvin complied with the foregoing policy by leaving a

Page 6 of ll

 

 

message with Ms. lady that he would “not be able to make it into work that day,” he argues he
was in compliance with Performance’s leave policy.6

Colvin frames the issue incorrectly The issue before the Court is not whether Colvin
improperly delivered his request for leave; rather, the issue to be decided is whether the
information imparted to Performance was “sufficient to reasonably apprise it of [Colvin’s] request
to take time off for a serious health condition.” Manuel v. Wesilake Polymers Corp., 66 F.3d 758,
761 (5th Cir. 1995). The Court finds it was not sufficient as a matter of law. Neither Colvin’s
voicemail, nor the note from the SARHC receptionist, sufficiently connected Colvin’s absence on
January 23 to a medical condition rising to the level of seriousness protected under the FMLA.
Although an employee need not expressly invoke his rights under the FMLA, he still must provide
sufficient information to reasonably apprise the employer that the request for time off is due to a
serious health condition Greenwell at 842; Manuel, 66 F.3d at 764; 29 C.F.R. § 825.301(b), Here,
there was no reference to any medical condition in Colvin’s message on January 23rd While it is
the employer who “designate[s] leave as FMLA-qualifying,” 29 C.F.R. § 825.301(a), the employee
nevertheless “must explain the reasons for the needed leave so as to allow the employer to
determine whether the leave qualifies under the Act.” Id. at § 825.301(b) (emphasis added); see
also Willis at 419. “This sharing of the informational burden will not work if employees, for the
purposes of litigation, can later designate leave as FMLA-qualifying without making a proper
showing that, at the time they requested leave, they put their employer on notice that FMLA leave

was necessary due to a serious medical condition.” Willis, 445 F.3d at 419.

 

6 Colvin further asserts this was the same procedure he had previously followed for two of his own prior
health issues, and he was never notified that he was not following proper procedure. lDoc. No. 29 at 25].
However, Colvin testified at his deposition that for his prior health issues, he communicated his specific
reason for leave to his supervisor, kept his supervisor informed of his medical status, and presented doctor’s
notes upon his return to work. [See e.g. Doc. No. l7-3 at 11-19; Doc. No. 17-11].

Page 7 ofll

 

The only advance notice Colvin provided to Performance was that he would not make his
shift at work.7 He thereafter tendered a note from a receptionist stating “Christopher Colvin was
seen on _l_/Z_?_)_Lll date and left our office at M time.” [Doc. No. 17-8]. No rational trier of fact
could conclude that this was “sufficient to reasonably apprise [Performance} of [Colvin’s] request
to take time off for a [family member’s] serious health condition within the meaning of the
FMLA.” Saiierjield at 980 (where the only information imparted to the employer prior to its
discharge decision was a note delivered by the employee’s mother stating the employee “was
having a lot of pain in her side” and would not be able to work that day but would like to make it
up on one of her days off, employee’s notice was insufficient to reasonably apprise employer of
employee’s request to take time off for a serious health condition within the meaning of the
FMLA); Greenwell at 842, 844 (even assuming plaintiffs son suffered from a serious medical
condition under the FMLA, employee’s notice of unforeseeable leave was insufficient to survive
summary judgment regarding her retaliation claim, where only information imparted to employer
was that her son had been injured playing, the notice provided no indication of employee’s
intention to seek FMLA protected-leave and did not sufficiently connect employee’s absence to a
medical condition rising to the level of seriousness protected under the FMLA); Seaman v. CSPH,
Inc., 179 F.3d 297, 302 (5th Cir. 1999) (employee’s reference to his mental condition did not
constitute the requisite notice of an intent to invoke FMLA leave); Carrer v. Ford Moior Co., l2l
F.3d 1146, 1148 (8th Cir. 1997) (employee did not provide adequate notice of need to take FMLA

leave, where his wife, who was also an employee, told employer she was sick and she and her

 

7 Colvin argues that had someone from Performance called him after receiving his voicemail on January
23, he would have provided more information regarding why he was taking leave. {Doc. No. 29 at 40]. The
Court notes, however, Colvin was able to call and speak with two of his co-workers on January 23. [Doc.
No. 17-3 at 38-41] It thus appears he could have made a second attempt to contact a supervisor at
Performance to explain the reasons for his absence

Page 8 of ll

 

spouse would be out for a while, and employee later informed employer he would be out but
offered no further information).

“VVhile an employer’s duty to inquire may be predicated on statements made by the
employee, the employer is not required to be clairvoyant.” Satterfiela' at 980 (quoting Johnson v.
Primerica, 1999 WL 34l48, at *5 (S.D.N.Y. 1996)). “An employee merely alleging sickness as
the reason for [his] absence does not automatically provide sufficient FMLA-notice.” Greenwell
at 843; see also 29 C.F.R. 825.303(b) (“Calling in ‘sick’ without providing more information will
not be considered sufficient notice to trigger an employer’s obligations under the Act.”) Afortiari,
an employee who provides no reason at all for his absence certainly does not provide sufficient
notice to his employer that his leave is due to a serious health condition. ln this case, even assuming
Colvin’s step-daughter suffered from a “serious health condition” on January 23rd and required
FMLA-qualifying medical attention that day, Colvin failed to provide Performance with any notice
Specific to his step-daughter’s condition such that Performance could determine whether Colvin’s
absence qualified for FMLA protection. Greenwell at 843; Satte;y‘ield at 980.

The Court likewise finds Colvin’s second argument - that at a minimum, the notice and
receptionist’s note he provided gave rise to an affirmative duty on the part of Performance to
inquire as to whether Colvin’s absence was due to an Fl\/lLA-qualifying reason - is insufficient to
create a factual issue for trial. As Colvin correctly states in his brief:

Although an employee need not use the phrase “Family Medical Leave Act

(FMLA) leave,” he must give notice that is su]j(icient to reasonably apprise his

employer that his request to take time o]j" could fall under the FMLA. Lanier v.

Univ. ofTex. Souihwestern Medical Center, 527 Fed.Appx. 312, 316 (5th Cir. 2013)

(citing Manuel v. Westlake Polymers Corp`, 66 F.3d 75 8, 762-64 (5th Cir. 1995)).

. . . While an employer is not required to be clairvoyant, an employer may have a

duty to inquire further if statements made by the employee warrant it. Id. (citing
Satterjield v. Wal-Mart Stores, lnc., l35 F.3d 973, 980 (5th Cir. 1998)).

Page 9 of ll

 

 

[Doc. No. 29 at 38 (emphasis added)]. ln this matter, Colvin provided no information to his
employer indicating that he required leave due to a serious medical condition. Nothing in the
information conveyed by Colvin indicated his leave might be protected under the FMLA. As
discussed in Lanier:

Here, Lanier’s statements were insufficient to invoke the FMLA. The record
establishes that the only request for leave Lanier made was a text message
requesting to be taken off call the evening of September 2, which she sent after
learning her father was in the emergency room. Lanier argues that Leary should
have inquired further since he knew that Lanier’s father was over 90 years of age
and in poor health and because she had told Leary that morning that her father was
having breathing problems lt would be unreasonable to expect Leary to know that
Lanier meant to request Fl\/lLA leave based on these facts Lanier’s only request
was to be relieved of on-call duty that night. Lanier had taken FMLA leave in the
past and was familiar with the proper way to request it, yet she did not do so here.

No reasonable jury could conclude that the text message Lanier sent was sufficient

to apprise Leary of her intent to request FMLA leave to care for her father.

Accordingly, we affirm the grant of summary judgment to UTSW on this claim.
Lanier at 316-17. Here, Colvin’s statements to Performance, like those in Lanier, were insufficient
to invoke the FMLA. Because Colvin did not make a proper request for FMLA leave on January
23rd, he has failed to carry his prima facie burden regarding his claim for unlawful retaliation in
violation of the FMLA. Lanier at 317; Satterfield at 981 (requiring employers to determine whether
leave is covered by the FMLA every time an employee is absent due to sickness “is quite
inconsistent with the purposes of the FMLA, because it is not necessary for the protection of
employees who Suffer from ‘serious health conditions,’ and would be unduly burdensome for
employers . . . .”); Gay v. Gilrnan Paper Co., 125 F.3d 1432, 1436 (l lth Cir. 1997) (insufficient
notice provided to make employer aware that employee’s absence was due to potentially FMLA-

qualifying reason, as required to trigger employer’s burden to request further inforrnation, where

employee’s husband merely informed supervisor that employee was having some tests run).

Page 10 ofll

 

IV.
CoNCLUSIoN

For the reasons set forth herein, the Court finds Colvin has failed to show a genuine issue
of material fact exists for trial on his claim of unlawful retaliation in violation of the FMLA,
because he has failed to show he provided notice to Performance that sufficiently apprised
Performance that his leave was due to a potentially FMLA-qualifying reason. Accordingly, the
motion for summary judgment is GRANTED, and Colvin’s claims are DISMISSED WITH
PREJUDICE.

THUS DONE in Chamhers on this Q\S<p\ day of January, 2019.

    

 

nol-zant R. snMMERHAYs §\Jl
UNITED srArss r)rs'rnrcr tone

Page 11 ofll

 

